Name: Commission Regulation (EC) No 933/2000 of 4 May 2000 amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal
 Type: Regulation
 Subject Matter: consumption;  marketing;  EU finance;  animal product
 Date Published: nan

 Avis juridique important|32000R0933Commission Regulation (EC) No 933/2000 of 4 May 2000 amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal Official Journal L 108 , 05/05/2000 P. 0009 - 0009Commission Regulation (EC) No 933/2000of 4 May 2000amending Regulation (EEC) No 1318/93 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and vealTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2067/92 of 30 June 1992 on measures to promote and market quality beef and veal(1), and in particular Article 4 thereof,Whereas:(1) Commission Regulation (EEC) No 1318/93(2), as last amended by Regulation (EC) No 2246/1999(3), lays down detailed rules for the application of the abovementioned Regulation.(2) Articles 4 and 5 of Regulation (EEC) No 1318/93 lay down time limits for the submission of applications for financing to the competent bodies in the Member States, for forwarding them to the Commission and for the Commission to determine the successful applications.(3) In view of the period of application of the contracts in force, the time limits for submitting applications for financing to the competent body and for forwarding them to the Commission and the time limit for the Commission to determine the successful applications should be put back.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 1318/93 is hereby amended as follows:1. The second sentence of Article 4(1) is replaced by the following:"However, for the year 2000, applications may be lodged up to 31 May 2000."2. The following is added to Article 5(1):"However, it shall send the Commission applications submitted in 2000 and the relevant reasoned opinions before 31 July 2000."3. The last sentence of the first subparagraph of Article 5(2) is replaced by the following:"For the year 2000, however, the Commission shall determine the successful applications by 15 December 2000."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 May 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 215, 30.7.1992, p. 57.(2) OJ L 132, 29.5.1993, p. 83.(3) OJ L 273, 22.10.1999, p. 7.